Title: 14th.
From: Adams, John Quincy
To: 


       Dined this day at Judge Sargeants. Mr. Payson, his Son in Law, Mr. Thaxter, and my brother were there. The judge will set out to-morrow, to ride the Circuit again; the manner in which three quarters of his time are taken up. Spent an hour with Mr. Thaxter at his office, and he then went with me to our House, where we found a number of Ladies at tea. They soon after went away: as there were a number of Ladies and no gentlemen, I offer’d to wait upon two of the Ladies, and had before the end of the evening reason to repent for my Complaisance. We first, all went down to Mr. Blodget’s, and after staying there about a quarter of an hour, to Mr. Bartlets. We were there, 14 or 15 persons in a small Room, gazing at one another, and making I think as silly a figure, as was necessary. There we sat two long hours, and I was weary’d to Death. However for one Comfort, I had a little dish of Scandal with Betsey Cranch, who was as much fatigued as I. At length we all return’d to our Respective homes; for which I was not a Little thankful.
      